DETAILED ACTION
This final rejection is a reply to the response filed 2/1/2022. Claims 1-20 are pending. Claims 1-9, 11-20 are amended. 
Response to Arguments/Amendments
Applicant’s arguments and amendments to Claims 1-20 with respect to claim elements interpreted under 112(f) have been fully considered and are sufficient to avoid 112(f) interpretation for all claim elements except for the sound generator and action restraint force generator (see below). Applicant has not provided an argument for why these elements do not invoke 112(f) interpretation and they remain in the claims, so the interpretation of both elements under 112(f) is maintained. 
Applicant’s arguments and amendments to Claims 1 and 12 and dependents with respect to rejections under 35 USC 102 and 103 have been fully considered and are sufficient to overcome the rejections. The rejections of Claims 1, 5-12, 16-20 under 35 USC 102 and 103 have been withdrawn. 
Applicant's arguments and amendments with respect to rejections of Claims 2-4, 13-15 under 35 USC 103  have been fully considered but they are not persuasive or sufficient to overcome the rejections. 
With respect to applicant’s arguments that Zhao does not teach generate a tactile image including a contact symbol indicating that the tactile sensor is in contact with the object, examiner respectfully disagrees. Par. 0049 of Zhao recites “For example, by displaying the diagram at the B portion of FIG. 6, a representation of force applied on the end effector is provided… a viewer is provided a visual representation of the force 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Sound generator in claims 4, 15 interpreted as headphones as disclosed in par. 0014 of applicant’s spec or equivalent 
Action restraint force generator in claims 6-7, 17-18 interpreted as "an electromagnetic solenoid, an electrorheological fluid, an electric brake, or the like" as described in par. 0136 in applicant's spec or equivalents
All prior art citations for the elements above are interpreted to fall within the respective scope for each claim element
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao  (US 20140058564; hereinafter referred to as Zhao) in view of Furuta et al (US 20050171635; hereinafter referred to as Furuta).
Regarding Claim 2, Zhao teaches 
  A remote control manipulator system (see at least Fig. 1), comprising: 
a manipulator controlled remotely by an operator to handle an object (see at least robotic arm assemblies 42-48 in par. 0026 and Fig. 1 and see surgeon grasping organ with a grasper in par. 0051 interpreted as handling an object ); 
a camera to capture a captured image including the manipulator (see at least video feed from image capturing device 50  providing position information about the ; 
a posture sensor to detect posture data including a position and a posture of the manipulator (see at least kinematic component 92 detecting joint position with encoder signals and utilizing to estimate a kinematic position of end effectors in par. 0035), 
an action instruction interface with which the operator inputs an action instruction instructing action to move or stop the manipulator (see at least master controls 700 in par. 0024 and in Fig. 10) 
a tactile sensor to detect tactile data indicating whether or not the manipulator is in contact with the object (see at least “active force sensors may be utilized to determine the force on an end effector” in par. 0054)
 control circuitry configured to generate a control signal controlling the manipulator from the inputted action instruction (see at least vision cart 80 in par. 0029 interpreted as the control circuitry). 
Store, in a memory, manipulator structural data representing a structure of the manipulator (see at least modeling data 150 being 3D model of end effector in par. 0060 and Fig. 3 interpreted as a storage for data representing structure of the manipulator) 
generate a model image including a manipulator image of a model of the manipulator viewed from a position of the camera, based on the stored manipulator structural data and the detected posture data (see at least synthetic model 154 of the end effector in par. 0060-0061 and Fig. 8 interpreted as a model referring to manipulator structural data, see also receive kinematic position information in process of displaying , 
generate a presentation image, to be presented to the operator, by superimposing the model image on the captured image by overlaying portions of the manipulator in the manipulator image (see at least synthetic model superimposed over the image of the end effector 152 in par. 0062 and Fig. 8). 
 generate a tactile image including a contact symbol indicating that the tactile sensor is in contact with the object (see at least force vector F indicated in Fig. 6 position B to show that there is a force on the end effector that does not allow it to get to commanded position indicated by dotted line 114), and 
generate the presentation image by further superimposing the generated tactile image on the captured image (see also displaying Fig. 6 at position B to the surgeon in par. 0048).
and a display to display the presentation image (see at least viewer 32 of the surgeon console 30 in par. 0028 and Fig. 1).
	Zhao fails to explicitly teach the following, but Furuta does teach: 
wherein the control circuitry stores in the memory, tactile sensor structural data representing a structure of the tactile sensor and determining where on the robot contact occurred by referring to the stored tactile sensor structural data and the tactile data (see at least referring to sensor makeup information recorded in advanced to judge which force sensor detected the contact and determine if contact was made on the side of the foot in par. 0035, the sensor makeup information is interpreted as structural data 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Zhao to incorporate the teachings of Furuta wherein sensor makeup information is recorded in advance and used to determine where the detected contact force is effecting the robot. The motivation to incorporate the teachings of Furuta would be to detect unexpected obstacles and control the robot appropriately, which increases robot stability (see par. 0016). 

Regarding Claim 13, Zhao as modified by Furuta teaches the claimed control device (see Claim 2 analysis for rejection of the system comprising the claimed control device).
Claims 3-4, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Furuta and Panescu et al (US 20170181808; hereinafter referred to as Panescu).
Regarding Claim 3, Zhao as modified Furuta teaches the remote control manipulator system according to claim 2 (see Claim 2 analysis). Zhao further teaches wherein the tactile sensor detects the tactile data including contact force acting between the manipulator and the object (see at least “active force sensors may be utilized to determine the force on an end effector” in par. 0054), 
Zhao and Furuta do not explicitly teach the following, but Panescu does teach the control circuitry is further configured to generate the tactile image by changing the contact symbol depending on magnitude of the contact force (see at least visual indicia 2602 changing color based on the amount of force sensed by the force sensor in par. 0156 and Fig. 26).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Zhao as modified by Furuta to incorporate the teachings of Panescu wherein the visual indicia overlaid on the surgical scene changes color based on the amount of force sensed by the force sensor on the end effector. The motivation to incorporate the teachings of Panescu would be to provide feedback for the surgeon and decrease the chances that a less than ideal force is applied (see par. 0156). 

Regarding Claim 4, Zhao as modified by Furuta teaches the remote control manipulator system according to claim 2 (see Claim 2 analysis).
Zhao and Furuta do not explicitly teach the following, but Panescu does teach further comprising a sound generator to generate sound that can be heard by the operator, wherein the control circuitry further is configured to generate the sound by controlling the sound generator according to the tactile data (see at least “if the force exerted by the instrument exceeds a certain safety threshold, in addition to providing the appropriate visual index, system 152 may also sound an audible alarm” in par. 0174 and see computer 151 in par. 0122 and Fig. 5 interpreted as the sound controller as it activates the alarm).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Zhao 
Regarding Claim 14, Zhao as modified by Furuta and Panescu teaches the claimed control device (see Claim 3 analysis for rejection of the system comprising the claimed control device).
Regarding Claim 15, Zhao as modified by Furuta and Panescu teaches the claimed control device (see Claim 4 analysis for rejection of the system comprising the claimed control device).
Allowable Subject Matter
Claim 1, 5-12, 16-20 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art for claims 1, 12 and dependents comes from Zhao, Furuta, and Panescu, but the prior art references alone or in combination fail to teach overlaying portions of the manipulator by not displaying portions of the manipulator in the manipulator image in pixels where the manipulator is captured in the captured image in combination with all of the other limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Larkin et al (US 9718190) discloses a robotic tele-surgery system that identifies tool position and identification when a tool is outside of the camera view of the surgery
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./           Examiner, Art Unit 3664                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664